Citation Nr: 1111500	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound of the thoracic spine with Muscle Group XX involvement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1978 to July 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005 by a Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in May 2006.  The Veteran testified at that time and the hearing transcript is of record.  The Veterans Law Judge (VLJ) who conducted the May 2006 hearing has retired and is no longer at the Board.  In January 2010, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2010) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also, 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran requested a new hearing in connection with the current claim.  This hearing was held in September 2010 and the Veteran testified before the undersigned VLJ.  The hearing transcript is of record.  

The Veteran's claim was previously before the Board in July 2007, December 2008, and June 2010 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding VA treatment records, affording the Veteran an examination in connection with a separately raised claim of entitlement to service connection for cervical and thoracic spine disabilities, and conducting a new hearing.  The requested development was completed as directed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Preliminarily, the Board notes that the Veteran raised the claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a combination of disabilities during the May 2006 hearing.  To date, this issue has not been addressed and, therefore, it is referred for any appropriate action.  In addition, the Veteran raised separate claims of entitlement to service connection for a cervical and thoracic spine disability, to include as secondary to service-connected gunshot wound residuals of the thoracic spine.  The RO denied the Veteran's claim by way of a rating decision dated July 2009.  The Veteran was notified of this decision and did not appeal it.  The Veteran's representative subsequently raised the issue again at the time of the September 2010 hearing.  In light of the procedural history of this claim, the Board construes the representative's statements as an attempt to reopen the claim of entitlement to service connection for a cervical and thoracic spine disability, to include as secondary to service-connected gunshot wound residuals of the thoracic spine.  Accordingly, this issue is referred for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was originally awarded service connection for residuals of a gunshot wound to the thoracic spine in July 1989.  The RO evaluated the Veteran's disability under 38 C.F.R. § 4.73, Diagnostic Code 5320 (Muscle Group XX) as non-compensably disabling, effective April 12, 1989.  In January 1990, the RO determined that the Veteran's disability evaluation should have been 10 percent under Diagnostic Code 5320, effective April 12, 1989.  Subsequent attempts to obtain an increased rating for this disability were unsuccessful and the Veteran's 10 percent evaluation under Diagnostic Code 5320 was continued.  See rating decisions dated October 1991, January 1997, and April 2000.

In September 2002, the RO increased the Veteran's disability evaluation for residuals of a gunshot wound to the thoracic spine to 20 percent, effective April 3, 2002.  A January 2004 rating decision continued the Veteran's 20 percent evaluation under Diagnostic Code 5320.  The Veteran subsequently requested an increased rating in March 2005.  The RO continued the Veteran's 20 percent evaluation under Diagnostic Code 5320 in the June 2005 rating decision currently on appeal.  The Veteran was notified of this decision and perfected this appeal.

Group XX muscles function as postural support for the body and extension and lateral movements of the spine.  The spinal muscles include the sacrospinalis (erector spinae and its prolongations in the thoracic and cervical regions).  Different ratings are assigned for the cervical and thoracic region and for the lumbar region. A non-compensable rating is assigned for slight muscle injury of the lumbar, cervical, and thoracic spine regions.  A 10 percent rating is assigned for moderate muscle injury of the cervical and thoracic spine region.  A 20 percent rating is assigned for moderate muscle injury of the lumbar spine region and for moderately severe muscle injury of the cervical and thoracic spine region.  A 40 percent rating is assigned for moderately severe muscle injury of the lumbar spine region and for severe muscle injury of the cervical and thoracic spine region.  A 60 percent rating is assigned for severe muscle injury of the lumbar region.  Id.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

As noted above, the Veteran testified before the undersigned VLJ in September 2010.  The Veteran expressed the opinion that his service-connected gunshot wound residuals of the thoracic spine had gotten worse.  In particular, the Veteran testified that he was unable to work and unable to perform certain activities of daily living (ADLs), including those related to raising his children.  He also stated that he experienced pain and other problems related to his service-connected disability which necessitated bed rest, sometimes as frequently as three to four times per week.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

Here, the Board finds that a new VA examination is warranted as he has not been afforded a VA examination since September 2007 and pertinent medical evidence and hearing testimony bearing on his disability has been received since that time. Thus, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected gunshot wound residuals of the thoracic spine.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from April 15, 2006, should be obtained.  Additionally, the Veteran's representative indicated in December 2008 that the x-ray report from the September 2007 VA examination appeared to be missing from the claims folder.  As such, an attempt should be make to obtain this report.  The Veteran should also be contacted and asked to identify any and all VA and non-VA sources of treatment for his gunshot wound residuals of the thoracic spine since discharge from service.
    
During the most recent VA examination, the Veteran reported that he was on disability.  Accordingly, the RO should ascertain whether he is receiving Social Security Administration (SSA) disability benefits and if so attempt to obtain documents pertaining to the grant of benefits from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his gunshot wound residuals of the thoracic spine since March 2004.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran, including the x-ray report from the September 2007 VA examination as well as records dating from April 15, 2006.  

3.  Ascertain whether the Veteran is in receipt of SSA disability benefits and, if so, request the administrative documents, including the decision granting benefits, and the medical evidence considered by SSA.  

4.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and severity of his gunshot wound residuals of the thoracic spine.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to provide information concerning the nature, extent, and current degree of impairment manifested by any muscle damage (e.g., limitation of motion, muscle pain, weakness, fatigue, etc.) to Muscle Group XX.  The examiner should explain how any retained metal fragment and other residuals of the injury have affected the functioning of Muscle Group XX.  The examiner should specifically address whether there is loss of deep fascia or muscle substance and whether there are soft flabby muscles in the wound area.  

The examiner should state whether the disability associated with the affected muscle would be considered moderately severe or severe.  The examiner should also comment on the presence or absence of the cardinal signs and symptoms of muscle disability, if any, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  

The examiner should also indicate whether there are any orthopedic and/or neurological abnormalities associated with the service-connected disability and, if so, what is the level of functional impairment resulting therefrom, if any.  

The examiner must provide a complete rationale for any stated opinion.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


